AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Section 1. Purpose of the Plan

The purpose of the Amended and Restated 2004 Stock Incentive Plan (the “Plan”)
is to further the interests of Inhibitex, Inc. (the “Company”) and its
stockholders by providing long-term performance incentives to those employees,
Non-Employee Directors, contractors and consultants of the Company and its
Subsidiaries who are largely responsible for the management, growth and
protection of the business of the Company and its Subsidiaries.

Section 2. Definitions

For purposes of the Plan, the following terms shall be defined as set forth
below:

     
 
   
 
        (a) “Award” means any Option, SAR, Restricted Stock, Dividend Right,
Deferred Stock Unit and other
Stock-Based Awards, or other cash payments granted to a Participant under the
Plan.
 
   
 
        (b) “Award Agreement” shall mean the written agreement, instrument or
document evidencing an Award.
 
   
 
        (c) “Cause” shall have the meaning given such term in the Award
Agreement, or if not defined in the
Participant’s Award Agreement, as defined in the employment agreement between
the Participant and the Company
or any Subsidiary, but if there is no employment agreement, “Cause” shall mean:
(i) an act of dishonesty
causing harm to the Company or any Subsidiary; (ii) the knowing disclosure of
confidential information
relating to the Company’s or any Subsidiary’s business; (iii) impairment in the
Participant’s ability to
perform the duties assigned to the Participant due to habitual drunkenness or
narcotic drug addiction;
(iv) conviction of, or a plea of nolo contendere with respect to, a felony;
(v) the willful refusal to
perform, or the gross neglect of, the duties assigned to the Participant;
(vi) the Participant’s willful
breach of any law that, directly or indirectly, affects the Company or any
Subsidiary; (vii) the
Participant’s material breach of his or her duties following a Change of Control
that do not differ in any
material respect from the Participant’s duties and responsibilities during the
90-day period immediately
prior to such Change of Control (other than as a result of incapacity due to
physical or mental illness),
which is demonstrably willful and deliberate on the Participant’s part, which is
committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Company and which is not remedied
in a reasonable period after receipt of written notice from the Company or any
Subsidiary specifying such
breach. If “Cause” is defined in both an employment agreement and an Award
Agreement, the meaning thereof in
the Award Agreement shall control, unless the Committee otherwise determines at
the time the Award is
granted.
 
   
 
   
 
        (d) “Change of Control” means and includes each of the following:
(i) the acquisition, in one or more
transactions, of beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) by any person
or entity or any group of persons or entities who constitute a group (within the
meaning of Section 13(d)(3)
of the Exchange Act), other than (x) a trustee or other fiduciary holding
securities under an employee
benefit plan of the Company or a Subsidiary, or (y) a person who acquires such
securities directly from the
Company in a privately-negotiated transaction, of any securities of the Company
such that, as a result of
such acquisition, such person, entity or group either (A) beneficially owns
(within the meaning of Rule l3d-3
under the Exchange Act), directly or indirectly, more than 35% of the Company’s
outstanding voting securities
entitled to vote on a regular basis for a majority of the members of the Board
of Directors of the Company or
(B) otherwise has the ability to elect, directly or indirectly, a majority of
the members of the Board;
(ii) a change in the composition of the Board of Directors of the Company such
that a majority of the members
of the Board of Directors of the Company are not Continuing Directors; (iii) the
stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities
of the surviving entity) more than 50% of the total voting power represented by
the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the
sale or disposition by the Company of (in one or more transactions) all or
substantially all of the Company’s
assets.

     
 
        Notwithstanding the foregoing, the preceding events shall not be deemed
to be a Change of Control if, prior to any
transaction or transactions causing such change, a majority of the Continuing
Directors shall have voted not to treat such
transaction or transactions as resulting in a Change of Control.
 
   
 
        (e) “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
 
   
 
        (f) “Continuing Director” means, as of any date of determination, any
member of the Board of Directors of the Company
who (i) was a member of such Board on the date which is twenty-four months prior
to the date of determination or (ii) was
nominated for election or elected to such Board with the affirmative vote of a
majority of the Continuing Directors who were
members of such Board at the time of such nomination or election.
 
   
 
        (g) “Deferred Stock Unit” means an Award that shall be valued in
reference to the market value of a share of Stock (plus
any distributions on such Stock that shall be deemed to be re-invested when
made) and may be payable in cash or Stock at a
specified date as elected by a Participant.
 
   
 
        (h) “Director Cause” shall mean (i) a final conviction of a felony
involving moral turpitude or (ii) willful misconduct
that is materially and demonstrably injurious economically to the Company.
 
   
 
        (i) “Dividend Rights” means the right to receive in cash or shares of
Stock, or have credited to an account maintained
under the Plan for later payment in cash or shares of Stock, an amount equal to
the dividends paid with respect to a specified
number of shares of Stock (other than a Stock dividend that results in
adjustments pursuant to Section 8(a)).
 
   
 
        (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
 
   
 
        (k) “Fair Market Value” means, with respect to Stock, Awards, or other
property, the fair market value of such Stock,
Awards, or other property determined by such methods or procedures as shall be
established from time to time by the Committee
in good faith and in accordance with applicable law. Unless otherwise determined
by the Committee, the Fair Market Value of
Stock shall mean the mean of the high and low sales prices of Stock on the
relevant date as reported on the stock exchange or
market on which the Stock is primarily traded, or if no sale is made on such
date, then the Fair Market Value is the average,
weighted inversely by the number of days from the relevant date, of the mean of
the high and low sales prices of the Stock on
the next preceding day and the next succeeding day on which such sales were
made, as reported on the stock exchange or market
on which the Stock is primarily traded.
 
   
 
        (l) “ISO” means any Option designated as an incentive stock option
within the meaning of Section 422 of the Code.
 
   
 
        (m) “Non-Employee Director” means a member of the Board of Directors of
the Company who is not an employee of the
Company.
 
   
 
        (n) “Option” means a right granted to a Participant pursuant to
Sections 6(b) or 6(c) to purchase Stock at a specified
price during specified time periods. An Option granted to a Participant pursuant
to Section 6(b) may be either an ISO or a
nonstatutory Option (an Option not designated as an ISO), but an Option granted
pursuant to Section 6(c) may not be an ISO.
 
   
 
        (o) “Participant” shall have the meaning specified in Section 4 hereof.
 
   
 
        (p) “Performance Goal” means a goal, expressed in terms such as profits
or revenue targets on an absolute or per share
basis (including, but not limited to, EBIT, EBITDA, operating income, EPS),
market share targets, profitability targets as
measured through return ratios, stockholder returns, qualitative milestones, or
any other financial or other measurement
deemed appropriate by the Committee, as it relates to the results of operations
or other measurable progress of either the
Company as a whole or the Participant’s Subsidiary, division, or department.
 
   
 
        (q) “Performance Cycle” means the period selected by the Committee
during which the performance of the Company or any
Subsidiary, or any department thereof, or any individual is measured for the
purpose of determining the extent to which a
Performance Goal has been achieved.
 
   
 
        (r) “Prior Plans” means the Inhibitex, Inc. Amended and Restated 1998
Equity Ownership Plan and the Inhibitex, Inc. 2002
Non-Employee Directors Stock Option Plan.
 
   
 
        (s) “Restricted Stock” means Stock awarded to a Participant pursuant to
Section 6(e) that may be subject to certain
restrictions and to a risk of forfeiture.
 
   
 
        (t) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3 as in effect from time to time.
 
   
 
        (u) “SAR” or “Stock Appreciation Right” means the right granted to a
Participant pursuant to Section 6(f) to be paid an
amount measured by the appreciation in the Fair Market Value of Stock from the
date of grant to the date of exercise of the
right, with payment to be made in cash, Stock or as specified in the Award, as
determined by the Committee.
 
   
 
        (v) “Stock” means the common stock, $0.001 par value, of the Company.
 
   
 
        (w) “Stock-Based Award” means a right that may be denominated or payable
in, or valued in whole or in part by reference
to, the market value of Stock, including but not limited to any Option, SAR,
Restricted Stock or Stock granted as a bonus or
Awards in lieu of cash obligations.
 
   
 
        (x) “Subsidiary” shall mean any corporation, partnership, joint venture
or other business entity of which 50% or more of
the outstanding voting power is beneficially owned, directly or indirectly, by
the Company.

Section 3. Administration of the Plan

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). Any action of the Committee in
administering the Plan shall be final, conclusive and binding on all persons,
including the Company, its Subsidiaries, their employees, Participants,
consultants, contractors, persons claiming rights from or through Participants
and stockholders of the Company.

Subject to the provisions of the Plan, the Committee shall have full and final
authority in its discretion (a) to select the employees, Non-Employee Directors,
contractors and consultants who will receive Awards pursuant to the Plan
(“Participants”), (b) to determine the type or types of Awards to be granted to
each Participant, (c) to determine the number of shares of Stock to which an
Award will relate, the terms and conditions of any Award granted under the Plan
(including, but not limited to, restrictions as to transferability or
forfeiture, exercisability or settlement of an Award and waivers or
accelerations thereof, and waivers of or modifications to performance conditions
relating to an Award, based in each case on such considerations as the Committee
shall determine) and all other matters to be determined in connection with an
Award; (d) to determine whether, to what extent, and under what circumstances an
Award may be settled, or the exercise price of an Award may be paid, in cash,
Stock, other Awards or other property, or an Award may be canceled, forfeited,
or surrendered; (e) to determine whether, and to certify that, Performance Goals
to which the settlement of an Award is subject are satisfied; (f) to correct any
defect or supply any omission or reconcile any inconsistency in the Plan, and to
adopt, amend and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan; and (g) to make all other
determinations as it may deem necessary or advisable for the administration of
the Plan. The Committee may delegate to executive officers of the Company the
authority, subject to such terms as the Committee shall determine, to exercise
such authority and perform such functions, including, without limitation, the
selection of Participants and the grant of Awards, as the Committee may
determine, to the extent permitted under Rule 16b-3, Section 162(m) of the Code
and applicable law; provided, however, that the Committee may not delegate the
authority to grant Awards, perform such functions or make any determination
affecting or relating to the executive officers of the Company.

Section 4. Participation in the Plan

Participants in the Plan shall be employees, Non-Employee Directors, contractors
and consultants of the Company and its Subsidiaries; provided, however, that
only persons who are key employees of the Company or any subsidiary corporation
(within the meaning of Section 424(f) of the Code) may be granted Options which
are intended to qualify as ISOs. In addition, Participants in the Plan shall
include all grantees of equity awards that are assumed by the Company or any
Subsidiary in connection with the acquisition of another entity.

Section 5. Plan Limitations; Shares Subject to the Plan

(a) Subject to the provisions of Section 8 hereof, the aggregate number of
shares of Stock available for issuance as Awards under the Plan shall not exceed
6,860,089 shares, increased for shares of Stock that are represented by awards
outstanding under the Prior Plans that are subsequently forfeited, canceled or
expire unexercised under the Prior Plans and any shares issued under the Plan
through the settlement, assumption or substitution of outstanding awards as a
commitment of the Company or any Subsidiary in connection with the acquisition
of another entity.

(b) No Award may be granted if the number of shares to which such Award relates,
when added to the number of shares previously issued under the Plan and the
number of shares which may then be acquired pursuant to other outstanding,
unexercised Awards, exceeds the number of shares available for issuance pursuant
to the Plan. If any shares subject to an Award are forfeited or such Award is
settled in cash or otherwise terminates or is settled for any reason whatsoever
without an actual distribution of shares to the Participant, any shares counted
against the number of shares available for issuance pursuant to the Plan with
respect to such Award shall, to the extent of any such forfeiture, settlement,
or termination, again be available for Awards under the Plan; provided, however,
that the Committee may adopt procedures for the counting of shares relating to
any Award to ensure appropriate counting, avoid double counting, and provide for
adjustments in any case in which the number of shares actually distributed
differs from the number of shares previously counted in connection with such
Award. If a Participant tenders shares (either actually, by attestation or
otherwise) to pay all or any part of the exercise price on any Option or if any
shares payable with respect to any Award are retained by the Company in
satisfaction of the Participant’s obligation for taxes, the number of shares
tendered or retained shall again be available for Awards under the Plan. Shares
issued under the Plan through the settlement, assumption or substitution of
outstanding awards to grant future awards as a commitment of the Company or any
Subsidiary in connection with the acquisition of another entity shall not reduce
the maximum number of shares available for delivery under the Plan.

(c) Subject to the provisions of Section 8(a) hereof, the following additional
maximums are imposed under the Plan with respect to each fiscal year of the
Company. Following the date that the exemption from the application of
Section 162(m) of the Code as described in Treas. Reg. Section 162-27(f) (or any
other Regulation having similar effect) ceases to apply to Awards, (i) the
maximum number of shares of Stock that may be granted as Awards to any
Participant shall not exceed, in the case of Awards of Options or SARs,
1,000,000 shares of Stock and in the case of any other Stock-Based Awards,
1,000,000 shares of Stock, (ii) the maximum amount of cash or cash payments that
may be granted as Awards to any Participant, shall not exceed $2,000,000, and
(iii) the maximum number of Dividend Rights that may be granted as Awards to any
Participant, shall not exceed Dividend Rights with respect to more than
1,000,000 shares of Stock.

Section 6. Awards

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 9(a)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of the termination of employment or other relationship with
the Company or any Subsidiary by the Participant; provided, however, that the
Committee shall retain full power to accelerate or waive any such additional
term or condition as it may have previously imposed. All Awards shall be
evidenced by an Award Agreement.

(b) Options. The Committee may grant Options to Participants on the following
terms and conditions:

     
 
   
 
        (i) The exercise price of each Option shall be determined by the
Committee at the time the Option is granted, but in the case of ISOs
the exercise price of any Option shall not be less than the Fair
Market Value of the shares covered thereby at the time the Option is
granted.
 
   
 
        (ii) The Committee shall determine the time or times at which an
Option may be exercised in whole or in part, whether the exercise
price for an Option shall be paid in cash, by the surrender at Fair
Market Value of Stock, by any combination of cash and shares of Stock,
including, without limitation, cash, Stock, other Awards, or other
property (including notes or other contractual obligations of
Participants to make payment on a deferred basis), the means or
methods of payment, including by “attestation” and through “cashless
exercise” arrangements, to the extent permitted by applicable law, and
the methods by which, or the time or times at which, Stock will be
delivered or deemed to be delivered to Participants upon the exercise
of such Option.
 
   
 
        (iii) The terms of any Option granted under the Plan as an ISO
shall comply in all respects with the provisions of Section 422 of the
Code, including, but not limited to, the requirement that no ISO shall
be granted more than ten years after the effective date of the Plan.

(c) Director Options.

     
 
   
 
        (i) Each person who is elected for the first time to be a
Non-Employee Director by the Board of Directors of the Company or by
the stockholders of the Company shall receive, on the day after the
date of his or her initial election, an automatic grant of an Option
to purchase 20,000 shares of Stock. The date on which an Option is
granted under this Section and Section 6(c)(ii) to a specified
Non-Employee Director shall constitute the date of grant of such
Option (the “Date of Grant”).
 
   
 
        (ii) Each Non-Employee Director shall also receive an automatic
annual grant of an Option to purchase 7,500 (18,000 in the case of the
Chairman of the Board of the Company) shares of Stock on February 1 of
each year. The first annual Option grant shall be pro-rated from the
date of commencement of such service for any director who commences
serving as such on a day other than February 1st of the prior year.
The Options granted pursuant to Section 6(c)(i) and this
Section 6(c)(ii) shall be referred to herein as “Director Options.”
 
   
 
        (iii) The exercise price per share of all Director Options shall
be the Fair Market Value per share of Stock on the Date of Grant. Each
Director Option, to the extent vested, may be exercised in whole or in
part, the exercise price may be paid in cash or by the surrender at
Fair Market Value of Stock (either actually, by attestation or
otherwise), or by any combination of cash and shares of Stock, and
shall be subject to such other terms and provisions as the Committee
shall determine.
 
   
 
        (iv) Director Options shall vest as provided in an Award
Agreement, provided that (a) Options granted pursuant to
Section 6(c)(ii) shall vest in full on the first anniversary of the
Date of Grant and (b) in no event shall Options granted pursuant to
Section 6(c)(i) vest over a period of more than three (3) years after
the Date of Grant or at a rate slower than 33% for each completed year
after the Date of Grant.
 
   
 
        (v) Except as otherwise expressly set forth in an Award
Agreement and except as set forth below and as provided in
Section 7(h), if a Non-Employee Director shall voluntarily or
involuntarily cease to serve as a director of the Company or if a
Non-Employee Director’s service shall terminate on account of death or
disability, the unvested Director Options of such Non-Employee
Director shall terminate immediately and the vested Director Options
of such Non-Employee Director shall terminate one year following the
first day that the Non-Employee Director is no longer such a director;
provided that if such Non-Employee Director is removed for Director
Cause, the Director Options shall terminate immediately. In no event
may the Non-Employee Director, or his or her guardian, conservator,
executor or administrator, as the case may be, exercise a Director
Option of such Non-Employee Director after the end of the original
term of such option.

(d) Deferred Stock Units. The Committee is authorized to award Deferred Stock
Units to Participants in lieu of payment of a bonus or a Stock-Based Award or
cash payment granted under the Plan if so elected by a Participant under such
terms and conditions as the Committee shall determine. Settlement of any
Deferred Stock Units shall be made in cash or shares of Stock.

(e) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

     
 
   
 
        (i) Restricted Stock awarded to a Participant shall be subject
to a “substantial risk of forfeiture” within the meaning of Section 83
of the Code, and such restrictions on transferability and other
restrictions and Performance Goals for such periods as the Committee
may establish. Additionally, the Committee shall establish at the time
of such Award, which restrictions may lapse separately or in
combination at such times, under such circumstances, or otherwise, as
the Committee may determine.
 
   
 
        (ii) Restricted Stock shall be forfeitable to the Company by the
Participant upon termination of employment during the applicable
restricted periods. The Committee, in its discretion, whether in an
Award Agreement or anytime after an Award is made, may accelerate the
time at which restrictions or forfeiture conditions will lapse, or may
remove any Performance Goal requirement upon the death, disability,
retirement or otherwise of a Participant, whenever the Committee
determines that such action is in the best interests of the Company.
 
   
 
        (iii) Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the
Participant, such certificates may bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock.
 
   
 
        (iv) Subject to the terms and conditions of the Award Agreement,
the Participant shall have all the rights of a stockholder with
respect to shares of Restricted Stock awarded to him or her,
including, without limitation, the right to vote such shares and the
right to receive all dividends or other distributions made with
respect to such shares. If any such dividends or distributions are
paid in Stock, the Stock shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect
to which the Stock has been distributed.

(f) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

     
 
   
 
        (i) A SAR shall confer on the Participant to whom it is granted
a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over
(B) the grant price of the SAR as determined by the Committee as of
the date of grant of the SAR.
 
   
 
        (ii) The Committee shall determine the time or times at which a
SAR may be exercised in whole or in part, the method of exercise,
method of settlement, form of consideration payable in settlement,
method by which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be in tandem with any other
Award, and any other terms and conditions of any SAR.

(g) Cash Payments. The Committee is authorized, subject to limitations under
applicable law, to grant to Participants cash payments, whether awarded
separately or as a supplement to any Stock-Based Award. The Committee shall
determine the terms and conditions of such Awards.

(h) Dividend Rights. The Committee is authorized to grant Dividend Rights to
Participants on the following terms and conditions:

     
 
   
 
        (i) Dividend Rights may be granted either separately or in
tandem with any other Award. If any Dividend Rights are granted in
tandem with any other Award, such Dividend Rights shall lapse, expire
or be forfeited simultaneously with the lapse, expiration, forfeiture,
payment or exercise of the Award to which the Dividend Rights are
tandemed. If Dividend Rights are granted separately, such Dividend
Rights shall lapse, expire or be terminated at such times or under
such conditions as the Committee shall establish.
 
   
 
        (ii) The Committee may provide that the dividends attributable
to Dividend Rights may be paid currently or the amount thereof may be
credited to a Participant’s Plan account. The dividends credited to a
Participant’s account may be credited with interest, or treated as
used to purchase at Fair Market Value Stock or other property in
accordance with such methods or procedures as the Committee shall
determine and shall be set forth in the Award Agreement evidencing
such Dividend Rights. Any crediting of Dividends Rights may be subject
to restrictions and conditions as the Committee may establish,
including reinvestment in additional shares of Stock or Stock
equivalents. The Committee may provide that the payment of any
Dividend Rights shall be made, or once made, may be forfeited under
such conditions as the Committee, in its sole discretion, may
determine.

(i) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other
Stock-Based Awards, in addition to those provided in Sections 6(b), (c), (d),
(e) and (f) hereof, as deemed by the Committee to be consistent with the
purposes of the Plan. The Committee shall determine the terms and conditions of
such Awards. Stock delivered pursuant to an Award in the nature of a purchase
right granted under this Section 6(i) shall be purchased for such consideration
and paid for at such times, by such methods, and in such forms, including,
without limitation, cash, Stock, other Awards, or other property, as the
Committee shall determine.

Section 7. Additional Provisions Applicable to Awards

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award granted
under the Plan or any award granted under any other plan of the Company or any
Subsidiary, or any business entity acquired by the Company or any Subsidiary, or
any other right of a Participant to receive payment from the Company or any
Subsidiary. If an Award is granted in substitution for another Award or award,
the Committee shall require the surrender of such other Award or award in
consideration for the grant of the new Award. Awards granted in addition to, or
in tandem with other Awards or awards may be granted either as of the same time
as, or a different time from, the grant of such other Awards or awards. The per
share exercise price of any Option, grant price of any SAR or the purchase price
of any Award conferring a right to purchase Stock:

     
 
   
 
        (i) granted in substitution for an outstanding Award or award,
shall be not less than the lesser of (A) the Fair Market Value of a
share of Stock at the date such substitute Award is granted or
(B) such Fair Market Value at that date, reduced to reflect the Fair
Market Value at that date of the Award or award required to be
surrendered by the Participant as a condition to receipt of the
substitute Award; or
 
   
 
        (ii) retroactively granted in tandem with an outstanding Award
or award, shall not be less than the lesser of the Fair Market Value
of a share of Stock at the date of grant of the later Award or at the
date of grant of the earlier Award or award.

(b) Exchange and Buy Out Provisions. Subject to stockholder approval, the
Committee may at any time offer to exchange or buy out any previously granted
Award for a payment in cash, Stock, other Awards (subject to Section 7(a)), or
other property based on such terms and conditions as the Committee shall
determine and communicate to a Participant at the time that such offer is made.

(c) Performance Goals. The right of a Participant to exercise or receive a grant
or settlement of any Award, and the timing thereof, may be subject to such
Performance Goals as may be specified by the Committee.

(d) Term of Awards. The term of each Award shall, except as provided herein, be
for such period as may be determined by the Committee; provided, however, that
in no event shall the term of any Option (other than a Director Option), SAR or
Dividend Right exceed a period of ten years from the date of its grant; provided
that in the case of any ISO, the term of the Option shall be such shorter period
as may be applicable under Section 422 of the Code and in the case of any
Director Option, the term of the Option shall not exceed six years from the Date
of Grant.

(e) Form of Payment. Subject to the terms of the Plan and any applicable Award
Agreement, payments or transfers to be made by the Company or a Subsidiary upon
the grant or exercise of an Award may be made in such forms as the Committee
shall determine, including, without limitation, cash, Stock, other Awards, or
other property, and may be made in a single payment or transfer, or on a
deferred basis. The Committee may, whether at the time of grant or at any time
thereafter prior to payment or settlement, permit (subject to any conditions as
the Committee may from time to time establish) a Participant to elect to defer
receipt of all or any portion of any payment of cash or Stock that would
otherwise be due to such Participant in payment or settlement of an Award under
the Plan. (Such payments may include, without limitation, provisions for the
payment or crediting of reasonable interest in respect of deferred payments
credited in cash, and the payment or crediting of Dividend Rights in respect of
deferred amounts credited in Stock equivalents.) The Committee, in its
discretion, may accelerate any payment or transfer upon a change of control as
defined by the Committee. The Committee may also authorize payment upon the
exercise of an Option by net issuance or other cashless exercise methods.

(f) Loan Provisions. With the consent of the Committee, and subject at all times
to laws and regulations and other binding obligations or provisions applicable
to the Company, including but not limited to the Sarbanes-Oxley Act of 2002, the
Company may make, guarantee, or arrange for a loan or loans to a Participant
with respect to the exercise of any Option or other payment in connection with
any Award, including the payment by a Participant of any or all federal, state,
or local income or other taxes due in connection with any Award. Subject to such
limitations, the Committee shall have full authority to decide whether to make a
loan or loans hereunder and to determine the amount, terms, and provisions of
any such loan or loans, including the interest rate to be charged in respect of
any such loan or loans, whether the loan or loans are to be with or without
recourse against the borrower, the terms on which the loan is to be repaid and
the conditions, if any, under which the loan or loans may be forgiven.

(g) Awards to Comply with Section 162(m). The Committee may (but is not required
to) grant an Award pursuant to the Plan to a Participant that is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code (a
“Performance-Based Award”). The right to receive a Performance-Based Award,
other than Options and SARs granted at not less than Fair Market Value, may vary
from Participant to Participant and Performance-Based Award to Performance-Based
Award, and shall be conditional upon the achievement of Performance Goals that
have been established by the Committee in writing not later than the earlier of
(i) 90 days after the beginning of the Performance Cycle and (ii) the date by
which no more than 25% of a Performance Cycle has elapsed. Before any
compensation pursuant to a Performance-Based Award (other than Options and SARs
granted at not less than Fair Market Value) is paid, the Committee shall certify
in writing that the Performance Goals applicable to the Performance-Based Award
were in fact satisfied.

(h) Change of Control. In the event of a Change of Control of the Company, all
Awards granted under the Plan (including Performance-Based Awards) that are
still outstanding and not yet vested or exercisable or which are subject to
restrictions shall vest as provided in the Award Agreement. If an Award to any
employee is assumed or replaced by an acquiring company and the employment of
the Participant with the acquiring company is terminated or terminates for any
reason other than Cause within 18 months of the date of the Change of Control,
then the assumed or replaced Awards that are outstanding on the day prior to the
day the Participant’s employment terminates or is terminated shall become vested
in the Participant or free of any restrictions as provided in the Award
Agreement.

Section 8. Adjustments upon Changes in Capitalization

(a) In the event that the Committee shall determine that any stock dividend,
recapitalization, forward split or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event, affects the Stock or the book value of
the Company such that an adjustment is appropriate in order to prevent dilution
or enlargement of the rights of Participants under the Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of shares of Stock which may thereafter be issued in connection
with Awards, (ii) the number and kind of shares of Stock issuable in respect of
outstanding Awards, (iii) the aggregate number and kind of shares of Stock
available under the Plan, and (iv) the exercise price, grant price, or purchase
price relating to any Award or, if deemed appropriate, make provision for a cash
payment with respect to any outstanding Award; provided, however, in each case,
that no adjustment shall be made that would cause the Plan to violate
Section 422(b)(1) of the Code with respect to ISOs or that would adversely
affect the status of a Performance-Based Award as “performance-based
compensation” under Section 162(m) of the Code.

(b) In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards, including any
Performance Goals, in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding paragraph) affecting the
Company or any Subsidiary, or in response to changes in applicable laws,
regulations, or accounting principles. Notwithstanding the foregoing, no
adjustment shall be made in any outstanding Performance-Based Awards to the
extent that such adjustment would adversely affect the status of the
Performance-Based Award as “performance-based compensation” under Section 162(m)
of the Code.

Section 9. General Provisions

(a) Changes to the Plan and Awards. The Board of Directors of the Company may
amend, alter, suspend, discontinue, or terminate the Plan or the Committee’s
authority to grant Awards under the Plan without the consent of the Company’s
stockholders or Participants, except that any such amendment, alteration,
suspension, discontinuation, or termination shall be subject to the approval of
the Company’s stockholders within one year after such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to the Plan to the stockholders for
approval; provided, however, that without the consent of an affected
Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted and any Award Agreement relating
thereto. The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue, or terminate, any Award theretofore granted and any
Award Agreement relating thereto; provided, however, that without the consent of
an affected Participant, no such amendment, alteration, suspension,
discontinuation, or termination of any Award may materially and adversely affect
the rights of such Participant under such Award.

The foregoing notwithstanding, any Performance Goal or other performance
condition specified in connection with an Award shall not be deemed a fixed
contractual term, but shall remain subject to adjustment by the Committee, in
its discretion at any time in view of the Committee’s assessment of the
Company’s strategy, performance of comparable companies, and other
circumstances, except to the extent that any such adjustment to a performance
condition would adversely affect the status of a Performance-Based Award as
“performance-based compensation” under Section 162(m) of the Code.

(b) No Right to Award or Employment. Except as provided in Section 6(c), no
employee, Non-Employee Director, contractor or consultant or other person shall
have any claim or right to receive an Award under the Plan. Neither the Plan nor
any action taken hereunder shall be construed as giving any employee any right
to be retained in the employ of the Company or any Subsidiary or be viewed as
requiring the Company or Subsidiary to continue the services of any contractor
or consultant for any period.

(c) Taxes. The Company or any Subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock or any payroll or other payment to a Participant amounts
of withholding and other taxes due in connection with any transaction involving
an Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations. Withholding of taxes in the form of shares of Stock from the
profit attributable to the exercise of any Option shall not occur at a rate that
exceeds the minimum required statutory federal and state withholding rates.

(d) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of such Participants to, any party, other than the Company or any
Subsidiary, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution, and such Awards and rights shall
be exercisable during the lifetime of the Participant only by the Participant or
his or her guardian or legal representative. Notwithstanding the foregoing, the
Committee may, in its discretion, provide that Awards or other rights or
interests of a Participant granted pursuant to the Plan (other than an ISO) be
transferable, without consideration, to immediate family members (i.e.,
children, grandchildren or spouse), to trusts for the benefit of such immediate
family members and to partnerships in which such family members are the only
partners. The Committee may attach to such transferability feature such terms
and conditions as it deems advisable. In addition, a Participant may, in the
manner established by the Committee, designate a beneficiary (which may be a
person or a trust) to exercise the rights of the Participant, and to receive any
distribution, with respect to any Award upon the death of the Participant. A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional
restrictions deemed necessary or appropriate by the Committee.

(e) No Rights to Awards; No Stockholder Rights. No Participant shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants. No Award shall confer on any
Participant any of the rights of a stockholder of the Company unless and until
Stock is duly issued or transferred to the Participant in accordance with the
terms of the Award.

(f) Securities Law Requirements.

     
 
   
 
        (i) No Award granted hereunder shall be exercisable if the
Company shall at any time determine that (a) the listing upon any
securities exchange, registration or qualification under any state or
federal law of any Stock otherwise deliverable upon such exercise, or
(b) the consent or approval of any regulatory body or the satisfaction
of withholding tax or other withholding liabilities, is necessary or
appropriate in connection with such exercise. In any of the events
referred to in clause (a) or clause (b) above, the exercisability of
such Awards shall be suspended and shall not be effective unless and
until such withholding, listing, registration, qualifications or
approval shall have been effected or obtained free of any conditions
not acceptable to the Company in its sole discretion, notwithstanding
any termination of any Award or any portion of any Award during the
period when exercisability has been suspended.
 
   
 
        (ii) The Committee may require, as a condition to the right to
exercise any Award that the Company receive from the Participant, at
the time any such Award is exercised, vests or any applicable
restrictions lapse, representations, warranties and agreements to the
effect that the shares are being purchased or acquired by the
Participant for investment only and without any present intention to
sell or otherwise distribute such shares and that the Participant will
not dispose of such shares in transactions which, in the opinion of
counsel to the Company, would violate the registration provisions of
the Securities Act of 1933, as then amended, and the rules and
regulations thereunder. The certificates issued to evidence such
shares shall bear appropriate legends summarizing such restrictions on
the disposition thereof.

(g) Termination. Unless the Plan shall theretofore have been terminated, the
Plan shall terminate on December 31, 2013, and no Options under the Plan shall
thereafter be granted.

(h) Prior Plan Names. This Plan was previously referred to as the 2002
Inhibitex, Inc. Stock Incentive Plan and then the 2004 Stock Incentive Plan
before its amendment and restatement.

(i) Fractional Shares. The Company will not be required to issue any fractional
common shares pursuant to the Plan. The Committee may provide for the
elimination of fractions and for the settlement of fractions in cash.

(j) Discretion. In exercising, or declining to exercise, any grant of authority
or discretion hereunder, the Committee may consider or ignore such factors or
circumstances and may accord such weight to such factors and circumstances as
the Committee alone and in its sole judgment deems appropriate and without
regard to the effect such exercise, or declining to exercise such grant of
authority or discretion, would have upon the affected Participant, any other
Participant, any employee, the Company, any Subsidiary, any stockholder or any
other person.

(k) Adoption of the Plan and Effective Date. The Plan shall be adopted by the
Board of Directors of the Company and shall be effective as of such date.

